             Case 7:20-cv-03920 Document 1 Filed 05/20/20 Page 1 of 9



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X    DOCKET NO. __________
 ERICK’S MINI MARKET CORP.,
                                                         Plaintiff(s),
                              -against-
                                                                         COMPLAINT
 UNITED STATES OF AMERICA and UNITED
 STATES DEPARTMENT OF AGRICULTURE,
                                                       Defendant(s)
 -------------------------------------------------------------------X



    THE PLAINTIFFS, ERICK’S MINI MARKET CORP., by their attorneys, the Law

Office of VICTOR J. MOLINA, as and for its Complaint herein, allege the following:




                                       SUMMARY OF CLAIMS

    1.       This action seeks a de novo judicial review challenging the disqualification from

the Food Stamps Program by the United States Department of Agriculture. See Ai Hoa

Supermarket, Inc. v. United States, 657 F. Supp. 1207, 1208 (S.D.N.Y. 1987); see also 7

C.F.R. § 279.7(a) and a stay of disqualification pending resolution of this matter. The Order

for which review is denoted “Final Agency Decision” and was dated April l 4, 2020, by the

U.S.D.A., Food and Nutrition Service Administrative Review Branch in Alexandria, Virginia,

Case Number: C0210080,      captioned ERICK’S MINI MARKET CORP., Appellant, v. FNS

Retailer Operations Division, Respondent. (See Exhibit “A.”) The Order was sent via United

Parcel Service and delivered on April 20, 2020. (UPS Delivery sticker and on-line tracking

information attached as Exhibit “A-i.”)

    2.       A retail food store disqualified or fined under the Food Stamp Act may bring an

action for judicial review challenging the penalty by filing a complaint against the United

States in federal district court within 30 days of receipt of the decision. See 7 C.F.R. §

279.7(a). The 30-day period runs through February 29, 2020.
            Case 7:20-cv-03920 Document 1 Filed 05/20/20 Page 2 of 9



    3.      The district court shall determine the validity of the penalty in a trial de novo. See

7 C.F.R. § 279.7(c).

                                JURISDICTION AND VENUE

    4.      This action arises under 7 C.F.R. § 279.7.

    5.      This court has original jurisdiction over this action under 7 C.F.R. § 279.7(a).

Venue is properly established in the Southern District of New York pursuant to 7 C.F.R. §

279.7(a) as an aggrieved party may obtain judicial review of a determination by filing a

complaint against the United States in the U.S. district court for the district in which the

owner resides or is engaged in business. Here, both ERICK’S MINI MARKET CORP. and

ANGEL LUIS SOTO are residents within the jurisdiction of the U.S. Southern District of

New York.

                                            PARTIES

    6.      Plaintiff ERICK’S MINI MARKET CORP. is a New York corporation with

principal place of business 59 Mount Vernon Avenue , Mount Vernon, NY 10550. The United

States allows suits against the United States in the U.S. district court for the district in which

the owner resides or is engaged in business under 7 C.F.R. § 279.7(a).




                                 FACTUAL BACKGROUND

    7.      ANGEL LUIS SOTO is the sole officer and president of the corporation,

ERICK’S MINI MARKET CORP. As president and only corporate officer ANGEL LUIS

SOTO is fully vested with the actual powers to bind the company in this action.

    8.      ERICK’S MINI MARKET CORP., denies the allegations raised by the United

States Department of Agriculture, against the retailer. The chronology of events pertaining to

the U.S.D.A.’s administrative action against the retailer are not in dispute. The U.S.D.A. Food

and Nutrition Service, Alexandria, Va. Field Office, issued a Charging Letter dated October
            Case 7:20-cv-03920 Document 1 Filed 05/20/20 Page 3 of 9



17, 2019, whereby the Department charged ERICK’S MINI MARKET CORP. with misuse of

SNAP benefits in violation of 7 C.F.R. 278.2(a) of the Supplemental Nutrition Assistance

Program (“SNAP”) regulations. (See Exhibit “B.”) It is important to note that the agency did

not charge the defendants with trafficking in violation of 7 C.F.R. 278.6(e)(1).

    9.      ANGEL LUIS SOTO and ERICK’S MINI MARKET CORP. promptly denied the

allegations raised and applied for a hardship civil money penalty (CMP), in lieu of any

suspension or disqualification, pursuant to Section 278.6(f)(1) of the Regulations in a letter

sent on October 28, 2019, via Fax and Mail to the U.S.D.A., Alexandria, Va. Field Office.

Attached to the letter were records of SNAP training sessions attended by employees. (See

Exhibit “C.”).

    10.     In a letter dated November 26, 2019, the FNS Retailer Operations Division

acknowledged receipt of Plaintiff’s Reply and notified Plaintiff that it had determined that

violations had occurred at the establishment, and that a six-month period of disqualification

from participating in SNAP was warranted. The Disqualification letter also stated that

Plaintiff was ineligible for a hardship CMP. (See Exhibit “D.”)

    11.     By letter dated December 23, 2019, Plaintiff timely sent a Request for

Administrative Review to the U.S.D.A., Food and Nutrition Service Administrative Review

Branch, in Alexandria, Virginia. ANGEL LUIS SOTO and ERICK’S MINI MARKET

CORP. challenged the disqualification issued by the Field Office. (See Exhibit “E.”)

    12.     In a letter dated December 23, 2019, the U.S.D.A., Food and Nutrition Service

acknowledged Plaintiff’s timely submission of the Request for Administrative Review. (See

Exhibit “F.”)

    13.     In a decision denoted “Final Agency Decision,” dated April l 4, 2020 and

delivered on April 20, 2020, the U.S.D.A., Food and Nutrition Service Administrative Review

Branch in Alexandria, Virginia, sustained the decision of the Field Office imposing a six-

month disqualification of ERICK’S MINI MARKET CORP. from participating in the SNAP
            Case 7:20-cv-03920 Document 1 Filed 05/20/20 Page 4 of 9



Program. (See Exhibit “A”) Proof of Delivery information, including tracking information

from UPS.com is attached as Exhibit “A-i.”

    14.     ERICK’S MINI MARKET CORP. has exhausted its administrative appeals and

now seeks a de novo judicial review challenging the disqualification from the Food Stamps

Program by the United States Department of Agriculture.

    15.     The complaint must be filed within 30 days after the date of delivery or service

upon the firm of the notice of determination of the designated reviewer in accordance 7

C.F.R. § 279.7(a). The 30-day period runs through February 29, 2020.

                THE DECISION IS BASED ON ERRONEOUS FINDINGS

                               AND AN ABSENCE OF FACTS

    16.     The Final Agency Decision states that “Retailer Operations Division charged the

Appellant firm with accepting SNAP benefits in exchange for merchandise which included

common ineligible non-food items in violation of 7 CFR § 278.2(a).”

    17.     The reports cited in the Decision are deficient in that they fail to clearly establish

that any ineligible items were sold in exchange for SNAP benefits. First, there were allegedly

six visits in which investigators from the FNS Department visited the store as part of their

undercover “sting” operation. FNS alleges that in four of those visits there were violations

warrant a disqualification period of 6 months. The Department provides a “Report of Positive

Investigation” from an “Investigator” whose name is redacted. Not only is the investigator’s

identity redacted, but the Report does not show evidence of any signature.

    18.     The Individual Investigative Transaction Reports, delineated as Transactions “A,”

“B,” “C,” “D,” “E” and “F” are also deficient. The Transaction Reports acknowledge that in

the transaction delineated as “C,” the store clerk explicitly refused to sell any ineligible items

for SNAP benefits. The reports from the other transactions are ambiguous. The investigator

makes no specific mention of any non-eligible items being purchased in exchange for SNAP

benefits. There’s only a tangential statement that “The clerk made no mention of the non-food
            Case 7:20-cv-03920 Document 1 Filed 05/20/20 Page 5 of 9



item being purchased using SNAP benefits.” The second page of each Transaction Report

shows that several items were presented for purchase, but prices are show for only some of

the items. So it is impossible to tell if any ineligible items were charged to the FNS SNAP

accounts.

    19.     The investigator acknowledges in Transaction report “F,” that he attempted to

obtain cash from the store in exchange for SNAP benefits, but it each case, he was rebuffed

by the store clerk.

    20.     FNS also redacted the name of the investigator and even the time of day when the

purchases were made, making it difficult for the respondent (the plaintiff herein) to track

down the transactions for his response.

    21.     Plaintiff respectfully submits that that raised questions about the accuracy of the

investigation and the report. The U.S.D.A. is the party with access to the E.B.T. records and

the U.S.D.A. certainly could have provided evidence of the amount—if any—that plaintiff

allegedly charged for these ineligible items. The absence of an indication of the price paid

leaves it completely unclear whether the item was charged to the E.B.T. account at all.

    22.     ERICK’S MINI MARKET CORP. has exhausted its administrative appeals and

now seeks a de novo judicial review challenging the disqualification from the Food Stamps

Program by the United States Department of Agriculture.

    23.     The complaint must be filed within 30 days after the date of delivery or service

upon the firm of the notice of determination of the designated reviewer in accordance 7

C.F.R. § 279.7(a). This complaint and Order to Show Cause are filed within that deadline.




    WHEREFORE, the plaintiffs request that the Court grant the following relief:

    1.      That the Court stay the disqualification of Plaintiffs from the SNAP program

pending a hearing on this matter.
            Case 7:20-cv-03920 Document 1 Filed 05/20/20 Page 6 of 9



    2.      That the Court grant a de novo judicial review challenging the disqualification of

Plaintiffs from the SNAP Program by the United States Department of Agriculture as under

the Food Stamp Act, the validity of the administrative decision is reviewed de novo (7

C.F.R.§ 279.7(c); see also Ai Hoa Supermarket, Inc. v. United States, 657 F. Supp. 1207,

1208 (S.D.N.Y. 1987).

    3.      Grant such and other relief as the Court may deem proper.

Dated: Bronx, New York

         May 19, 2020


                                                   Benjamin Sharav
                                                   BS-8536
                                                   Law Office of VICTOR J. MOLINA
                                                   VJM-1741
                                                   Attorney for Plaintiffs
                                                   930 Grand Concourse, Ste. 1A
                                                   Bronx, NY 10451
                                                   Tel.: (718) 401-1600
             Case 7:20-cv-03920 Document 1 Filed 05/20/20 Page 7 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X   DOCKETNO. _ _ __
ERICK'S MINI MARKET CORP.,
                                                        Plaintiffs,
                            -against-
                                                                       VERIFICATION
UNITED STATES OF AMERICA and UNITED
STATES DEPARTMENT OF AGRICULTURE,
                                Defendant( s)
-------------------------------------------------------------------X

STA TE OF NEW YORK                }
                                  }SS:
COUNTY OF BRONX                   }

          ANGEL LUIS SOTO, being duly sworn, deposes and states:

     1.         I am the president of ERICK'S MINI MARKET CORP., the corporate plaintiff
     in this action.

     2.         I have read the within complaint prepared by my attorney and know the
    contents thereof. The contents are true to my knowledge, except as to those matters
     therein stated be on information and belief, and as to those matters, I believe them to be
     true.

Dated: Bronx, N. Y.




                                                           ANGEL LUIS SOTO




 May 19, 2020.


 Notary Public, State of New York
 No. 02SH6192942
 Qualified in NEW YORK COUNTY
 Commission Expires 9/08/2020
            Case 7:20-cv-03920 Document 1 Filed 05/20/20 Page 8 of 9



                           UNITED STATES DISTRICT COURT
                                                    for the
                             SOUTHERN DISRTICT OF NEW YORK
-----------------------------------------------------------X
ERICK’S MINI MARKET CORP.,
                                                Plaintiff(s),
                                                              DOCKET NO. 2018 CV __________
                          -against-

UNITED STATES OF AMERICA,
                                                 Defendant        COMPLAINT
-----------------------------------------------------------X




                                   Law Office of VICTOR J. MOLINA
                                               VJM-1741
                                         Attorney for Plaintiffs
                                     930 Grand Concourse, Ste. 1A
                                           Bronx, NY 10451
                                         Tel.: (718) 401-1600




To: United States Attorney’s Office                            United States Department of Agriculture
    Southern District of New York                              Food and Nutrition Service
    Civil Division                                             Administrative Review Branch
    86 Chambers Street / 3rd Floor                             3101 Park Center Drive, 4th Floor
    New York, NY 10007                                         Alexandria, VA 22302
    Tel.: (212) 637-2800
    Fax.: (212) 637-2750
             Case 7:20-cv-03920 Document 1 Filed 05/20/20 Page 9 of 9




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X    DOCKET NO. __________
 ERICK’S MINI MARKET CORP.,
                                                         Plaintiff(s),
                              -against-
                                                                         Rule 7.1 Statement
 UNITED STATES OF AMERICA and UNITED
 STATES DEPARTMENT OF AGRICULTURE,
                                                       Defendant(s)
 -------------------------------------------------------------------X


        Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local General Rule 1.9] and
to enable District Judges and Magistrate Judges of the Court to evaluate possible
disqualification or recusal, the undersigned counsel for ERICK’S MINI MARKET CORP.
certifies that the following are corporate parents, affiliates and/or subsidiaries of said party,
which are publicly held:

        None.




Dated: Bronx, N.Y.
       May 19, 2020



                                                            Benjamin Sharav
                                                            BS-8536
                                                            Law Office of VICTOR J. MOLINA
                                                            VJM-1741
                                                            Attorney for Plaintiffs
                                                            930 Grand Concourse, Ste. 1A
                                                            Bronx, NY 10451
                                                            Tel.: (718) 401-1600
                                                            Juris_ben@msn.com
                                                            v.j.molina@verizon.net
